Appellate Case: 21-5048     Document: 010110622003       Date Filed: 12/21/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 21, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-5048
                                                   (D.C. No. 4:98-CR-00044-GKF-1)
  MALCOLM EUGENE MOORE,                                       (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Malcolm Moore, proceeding pro se,1 appeals the district court’s order granting

 in part his motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A)(i). For the

 reasons explained below, we affirm.

       In 1998, a jury convicted Moore of three counts of bank robbery with a

 dangerous weapon, in violation of 18 U.S.C. § 2113(a) and (d), and three counts of


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel.
 But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R.
 32.1(A).
       1
        We construe Moore’s pro se brief liberally, “but we do not act as his
 advocate.” United States v. Griffith, 928 F.3d 855, 864 n.1 (10th Cir. 2019).
Appellate Case: 21-5048    Document: 010110622003         Date Filed: 12/21/2021    Page: 2



 using or carrying a firearm during and in relation to a crime of violence, in violation

 of 18 U.S.C. § 924(c). The district court sentenced him to 690 months in prison: three

 concurrent 150-month terms for the three bank-robbery counts, a consecutive 60-

 month term for the first § 924(c) count, and two additional consecutive 240-month

 terms for the second and third § 924(c) counts.

       In February 2021, Moore filed a motion for a reduced sentence under

 § 3582(c)(1)(A)(i), which provides in relevant part that a district court “may reduce

 the term of imprisonment” if a defendant can show extraordinary and compelling

 reasons. The statute further directs the district court to consider the sentencing factors

 in 18 U.S.C § 3553(a) when deciding whether to grant such relief.2 As extraordinary

 and compelling reasons, Moore primarily noted his age, health conditions, progress

 toward rehabilitation, and—most critically—the extreme length of the two

 consecutive 240-month sentences for his second and third § 924(c) convictions when

 compared to the sentences he would face today for the same convictions. That is, at

 the time of Moore’s conviction, § 924(c)(1)(C) mandated lengthy consecutive

 sentences for subsequent § 924(c) convictions, “even if those convictions occurred at

 the same time as a defendant’s first conviction under the statute.” United States v.

 Maumau, 993 F.3d 821, 824 (10th Cir. 2021). But the First Step Act of 2018, Pub. L.



       2
         Section 3582(c)(1)(A) also provides that any sentence reduction be
 “consistent with applicable policy statements issued by the Sentencing Commission.”
 But as Moore argued below and as the district court agreed, there are currently no
 applicable policy statements for defendant-filed motions for a reduced sentence. See
 United States v. McGee, 992 F.3d 1035, 1048–50 (10th Cir. 2021).
                                             2
Appellate Case: 21-5048    Document: 010110622003        Date Filed: 12/21/2021    Page: 3



 115-391, 132 Stat. 5194, amended § 924(c) to mandate a lengthy consecutive

 sentence “for a second or subsequent conviction of § 924(c) . . . only if the

 defendant’s first § 924(c) conviction is final at the time of the second or subsequent

 § 924(c) conviction.” Maumau, 993 F.3d at 824 (emphasis added). Thus, Moore

 argued, if he were sentenced today, he would receive only consecutive 60-month

 sentences for his second and third § 924(c) convictions. See § 924(c)(1)(A)(i) (setting

 generally applicable 60-month mandatory minimum).

       Additionally, Moore contended that relief was warranted under the sentencing

 factors in § 3553(a), citing again his age and rehabilitation efforts. Overall, Moore

 asked the district court to reduce the consecutive sentences for his second and third

 § 924(c) convictions from 240 months to 60 months, for “a total sentence of 330

 months, leaving approximately four years left to serve.” R. vol. 1, 141.

       The district court granted Moore’s motion in part. It concluded that Moore’s

 age and health conditions did not constitute extraordinary and compelling

 circumstances because although Moore is approximately 50 years old and has various

 medical diagnoses, he is currently in “stable medical condition.” Id. at 145. But the

 district court agreed that the “gross disparity between [Moore’s] sentence and the

 sentence that a person would receive today for the same conduct,” as well as the

 sentencing court’s lack of discretion on the § 924(c) portion of Moore’s sentence,

 constituted extraordinary and compelling reasons warranting a sentence reduction.3


       3
        The district court, however, questioned Moore’s underlying assertion that, if
 sentenced today, he would face 60-month sentences for both his second and third
                                            3
Appellate Case: 21-5048    Document: 010110622003        Date Filed: 12/21/2021     Page: 4



 Id. at 145–46; see also Maumau, 993 F.3d at 837 (affirming § 3582(c)(1)(A)(i)

 sentence reduction that was based in part on “‘incredible’ length of [defendant’s]

 stacked mandatory sentences under § 924(c)[,] the First Step Act’s elimination of

 sentence-stacking under § 924(c)[,] and the fact that [defendant], ‘if sentenced today,

 . . . would not be subject to such a long term of imprisonment’” (omission in original)

 (quoting App. 191)).

       The district court then turned to the § 3553(a) factors, noting Moore’s

 extensive criminal history, serious bank-robbery and firearm convictions, and

 significant prison disciplinary record. Moreover, the district court noted that Moore

 committed the bank robberies just six months after being released from state custody.

 It concluded that “[a]lthough a reduction in sentence is justified, the serious nature of

 the instant crimes and the history and characteristics of the defendant, to include his

 poor institutional adjustment, demand substantial punishment.” R. vol. 1, 146–47.

 The district court accordingly declined to grant the entire reduction that Moore

 sought, from 690 months to 330 months. Instead, it reduced his sentence to 474

 months: the original three 150-month concurrent sentences for bank robbery, the

 original consecutive 60-month sentence for the first § 924(c) conviction, and reduced

 consecutive sentences for the second and third § 924(c) convictions of 144 and 120



 § 924(c) convictions; on the contrary, it noted, one of those convictions likely carried
 a mandatory minimum sentence of 84 months because Moore brandished a firearm.
 Compare § 924(c)(1)(A)(i) (providing general 60-month mandatory minimum), with
 § 924(c)(1)(A)(ii) (providing 84-month mandatory minimum if firearm was
 brandished).
                                             4
Appellate Case: 21-5048     Document: 010110622003        Date Filed: 12/21/2021      Page: 5



 months. As a result of this reduction, we judicially notice that, according to the

 Bureau of Prison’s publicly available records, Moore’s expected release date is now

 January 5, 2033. See Fed. Bureau of Prisons, Inmate Locator,

 https://www.bop.gov/inmateloc// (under “Find by Name,” enter “Malcolm Eugene

 Moore”) (last visited Dec. 17, 2021); United States v. Muskett, 970 F.3d 1233, 1237

 n.4 (10th Cir. 2020) (taking judicial notice of defendant’s release date), cert. denied

 141 S. Ct. 1710 (2021).

        Moore now appeals. We review the district court’s decision on a sentence-

 reduction motion for abuse of discretion. United States v. Mannie, 971 F.3d 1145,

 1155 (10th Cir. 2020).

        Moore argues that the district court abused its discretion in concluding that the

 § 3553(a) factors did not warrant the full reduction he sought. Specifically, Moore

 contends that the district court “failed to adequately consider . . . his post[]sentence

 rehabilitation efforts” and erred in focusing on Moore’s disciplinary infractions

 rather than on the fact that he has not had any recent infractions and has completed a

 variety of Bureau of Prisons programming. Aplt. Br. 2. In support, he argues that

 although he did not arrive in prison as a model inmate, “[r]eal rehabilitation takes

 time.” Id. at 4. And he contends that his more recent prison record demonstrates such

 rehabilitation.

        But reweighing the district court’s balancing of the § 3553(a) factors “is

 beyond the ambit of our review.” United States v. Lawless, 979 F.3d 849, 856 (10th

 Cir. 2020). Indeed, “[b]ecause the weighing of the § 3553(a) factors is committed to

                                             5
Appellate Case: 21-5048    Document: 010110622003         Date Filed: 12/21/2021       Page: 6



 the discretion of the district court, we cannot reverse ‘unless we have a definite and

 firm conviction that the lower court made a clear error of judgment or exceeded the

 bounds of permissible choice in the circumstances.’” United States v. Hald, 8 F.4th

 932, 949–50 (10th Cir. 2021) (quoting United States v. Chavez-Meza, 854 F.3d 655,

 659 (10th Cir. 2017), aff’d, 138 S. Ct. 1959 (2018)). And here, we have no such

 conviction. We see no error of judgment in the district court’s conclusion that

 granting a greater reduction would result in a sentence that did not sufficiently

 “reflect the seriousness of the offenses, promote respect for the law, protect the

 public from further crimes, and afford adequate deterrence.” R. vol. 1, 147. Nor did

 the district court abuse its discretion in emphasizing Moore’s criminal history, the

 circumstances of his offenses, and Moore’s conduct during the first stretch of his

 incarceration over the evidence of Moore’s more recent rehabilitation efforts.

       Because the district court did not abuse its discretion in granting less of a

 sentence reduction than Moore requested, we affirm.4


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge


       4
         Moore devotes a substantial portion of his brief to the argument that a district
 court must consider the § 3553(a) factors when deciding whether to grant a sentence
 reduction under a different subsection of the sentence-reduction statute,
 § 3582(c)(1)(B). Whatever the merits of that argument, it has no bearing on this case,
 which involves a sentence reduction under § 3582(c)(1)(A), a subsection that
 specifically directs the district court to consider the § 3553(a) factors, as the district
 court did here.
                                             6